This is a claim for the sum of $145.49 filed by the Central Coal Company, a Wisconsin corporation, for 102,100 pounds of screenings purchased of the claimant by the State of Illinois for the Elgin State Hospital and shipped from Standard, Illinois, February 25, 1918. Affidavit of claim is attached to the statement and bears the approval of the Department of Public Welfare, showing that the coal was purchased by express authority of law. The Attorney General waives further proof of claim and consents to an award in the sum of one hundred forty-five dollars and forty-nine cents ($145.49) without interest. Therefore the Court awards the claimant the sum of one hundred forty-five dollars and forty nine cents ($145.49) without interest.